08-2079-pr
     Amador v. Superintendents of Dep’t of Corr. Servs.



 1                      UNITED STATES COURT OF APPEALS

 2                             FOR THE SECOND CIRCUIT

 3                                August Term, 2008

 4   (Argued:     June 15, 2009                           Decided: August 19, 2011)

 5                             Docket No. 08-2079-pr
 6
 7   - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
 8
 9   Lucy Amador, Bobbie Kidd, Bette Jean McDonald, Jeanette Perez,
10        Plaintiffs-Counter-Defendants,
11
12   Stacie Calloway, Tonie Coggins, Latasha Dockery, Tanya Jones,
13   Kristina Muehleisen, Laura Pullen, Corilynn Rock, Denise
14   Saffioti, Shenyell Smith, Hope Susoh, Nakia Thompson,
15        Plaintiffs-Counter-Defendants-Appellants,
16
17   Stephanie Dawson, Shantelle Smith,
18        Plaintiffs-Appellants,
19
20                                        v.
21
22   Anginell Andrews, Superintendent, Roberta Coward, Dennis
23   Crowley, Alexandreena Dixon, Elaine Lord, Superintendent, Ronald
24   Moscicki, Superintendent, Melvin Williams, Superintendent,
25   Donald Wolff, DOCS Deputy Superintendent, Terry Baxter, DOCS
26   Director of Personnel, Richard Roy, DOCS Inspector General,
27   Barbara D. Leone, DOCS Director of the Sex Crimes Unit of the
28   Inspector General’s Office, Peter Brown, DOCS Director of the
29   Bureau of Labor Relations, Glenn S. Goord, DOCS Commissioner,
30   James Stone, Office of Mental Health Commissioner, Michael Evans,
31   DOCS Correction Officer, Michael Galbreath, Sergeant Smith,
32   Mario Pique, Jeffrey Shawver, Robert Smith, Officer Sterling,
33   Delroy Thorpe, Pete Zawislak, Rick Larue, Rico Meyers,
34   Frederick Brenyah, Charles Davis,
35        Defendant-Cross-Defendants-Appellees,
36
37   Clarence Davis, DOCS Correctional Officer,
38        Defendant-Appellee,
39
40
 1   John E. Gilbert III, Officer,
 2        Defendant-Counter-Claimant-Cross-Defendant-Appellee,
 3
 4   Chris Sterling,
 5        Defendant-Counter-Defendant-Appellee,
 6
 7   James Hudson,
 8        Cross-Claimant,
 9
10   Delroy Thorpe, Department of Correctional Services,
11        Cross-Defendant.*
12
13   - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

14   B e f o r e:         WINTER, CABRANES, and HALL, Circuit Judges.
15
16            Interlocutory appeal from a dismissal of Section 1983 claims

17   by various present or former female inmates of New York state

18   prisons, individually and on behalf of a class, for injunctive

19   and declaratory relief, largely for protective measures against

20   sexual abuse and harassment, and a dismissal of individual claims

21   for damages entered by the United States District Court for the

22   Southern District of New York (Kevin T. Duffy, Judge).                  We lack

23   jurisdiction over the claims for damages but hold that the class

24   claims for injunctive and declaratory relief are not moot because

25   they fall within the exception for claims capable of repetition,

26   yet evading review.           We vacate the judgment of the district court

27   in part and remand for further proceedings.

28                                            DORI LEWIS (Lisa A. Freeman, on the
29                                            brief), Prisoners’ Rights Project
30                                            Legal Aid Society, New York, New


              *
                  The Clerk of the Court is directed to amend the caption as set forth
     above.
 1   York, and ALISON M. MIKKOR (Maeve
 2   O’Connor, John S. Craig, Donna
 3   Krouzman, Lauren Sypek on the
 4   brief), Debevoise & Plimpton, LLP,
 5   New York, New York, for Appellants.
 6
 7   RICHARD O. JACKSON (Andrew M.
 8   Cuomo, Attorney General, Barbara D.
 9   Underwood, Solicitor General,
10   Benjamin N. Gutman, Deputy
11   Solicitor General, on the brief),
12   Office of the Attorney General, New
13   York, New York, for Supervisory
14   Appellees.
15
16   JOSEPH M. LATONA, Buffalo, New York
17   for Appellee Charles Davis.
18
19   CHRISTOPHER KENNEDY (David W.
20   Novak, on the brief), Hinman
21   Straub, P.C., Albany, New York, for
22   Appellees Michael Evans and Jeffrey
23   Shawver.
24
25   LINDA M. CRONIN (Rocco G. Avallone,
26   on the brief), Cronin & Byczek LLP,
27   Lake Success, New York, for
28   Appellees Rick Larue and Rico
29   Meyers.
30
31   Hogan Willig and Diane R. Tiveron,
32   of Counsel, Amherst, New York, for
33   Appellee John E. Gilbert III.
34
35   Rachel Meeropol, Center for
36   Constitutional Rights, New York,
37   New York, and Giavanna Shay,
38   Springfield, Massachusetts, for
39   Amici Curiae The National Prison
40   Project of the American Civil
41   Liberties Union Foundation,
42   National Prison Rape Elimination
43   Commissioner, Professor of Law
44   Brenda V. Smith, Stop Prisoner
45   Rape, and Legal Momentum, in
46   support of Appellants.
       3
 1
 2                                       Joel Landau, James Bogin, Karen
 3                                       Murtagh-Monks, for Amicus Curiae
 4                                       Prisoners’ Legal Services of New
 5                                       York, Albany, New York, in support
 6                                       of Appellants.
 7
 8   WINTER, Circuit Judge:

 9         Thirteen present and former female inmates of various New

10   York state prisons appeal from Judge Duffy’s dismissal of their

11   class action complaint.       The complaint, brought under 42 U.S.C. §

12   1983, sought declaratory and injunctive relief compelling the

13   Department of Correctional Services (“DOCS”) to alter its

14   practices and procedures so as to enhance the protection of the

15   class from sexual assault, abuse, and harassment.            The complaint

16   also asserted individual claims for damages.           The dismissal was

17   based on the grounds that some of the claims of named plaintiffs

18   were moot and that the remaining named plaintiffs had failed to

19   exhaust available remedies as required by the Prison Litigation

20   Reform Act of 1995 (“PLRA”).        Appellees are individual line

21   officers (“line officer appellees”), various superintendents and

22   supervisors of certain New York State prisons, and DOCS officials

23   (“supervisory appellees”).1


           1
             The supervisory appellees include DOCS Superintendents Anginell
     Andrews, Roberta Coward, Dennis Crowley, Alexandreena Dixon, Elaine Lord,
     Ronald Moscicki and Melvin Williams; DOCS Deputy Superintendent Donald Wolff;
     DOCS Director of Personnel Terry Baxter; DOCS Inspector General Richard Roy;
     DOCS Director of the Sex Crimes Unit of the Inspector General’s Office Barbara
     D. Leon; DOCS Director of the Bureau of Labor Relations Peter Brown; Office
     of Mental Health Commissioner James Stone; and DOCS Commissioner Glenn S.
                                           4
 1         A prior panel held that we have appellate jurisdiction over

 2   the claims for injunctive and declaratory relief pursuant to 28

 3   U.S.C. § 1292(a)(1).      Amador v. Superintendents of Dep’t Corr.

 4   Servs., No. 08-2079-pr (2d Cir. June 25, 2008).           We hold that we

 5   lack pendent appellate jurisdiction over the damages claims.              We

 6   also hold that the claims for injunctive and declaratory relief

 7   by appellants who are now free but were in DOCS custody when they

 8   brought suit are not moot.       Applying a relation-back theory, we

 9   hold that appellants’ class claims are capable of repetition, yet

10   evading review.     We conclude that three appellants have exhausted

11   applicable internal prison grievance proceedings while the

12   remaining ten have not.       We vacate the judgment in part and

13   remand for further proceedings.

14

15


     Goord. Deputy Superintendent Donald Wolff has been sued only for damages.
     Several of these individuals may no longer be holding the named positions, but
     their successors are automatically substituted under Federal Rule of Appellate
     Procedure 43(c)(2). The line officer appellees include Charles Davis, Michael
     Evans, John E. Gilbert III, Rick Laru, Rico Meyers, and Jeffrey Shawver. The
     line officer appellees respond to damages claims by appellants Corilynn Rock,
     Kristina Muehleisen, Laura Pullen, Nakia Thompson, Tanya Jones, Stacie
     Calloway, Hope Susoh, Latasha Dockery, and Tonie Coggins.
           We do not address appellants’ arguments with respect to its claims
     against the Commissioner of the Office of Mental Health (“OMH”). The
     supervisory appellees state, without contradiction, that the district court’s
     decision could not have addressed the appellants’ claims against the OMH as
     neither their motion to dismiss nor their opposition to appellants’ motion to
     reconsider purported to address appellants’ claims against the OMH.
     Accordingly, our disposition of this appeal does not encompass this claim and
     is rendered without prejudice to either parties’ arguments with respect to
     that claim on remand.

                                           5
 1                               BACKGROUND

 2   a) The Complaint

 3        Appellants’ complaint seeks redress as individuals and as a

 4   class for alleged sexual abuse and harassment in violation of

 5   rights secured by the First, Fourth, Eighth, and Fourteenth

 6   Amendments pursuant to 42 U.S.C. § 1983.   The class is described

 7   as “all present and future women prisoners in DOCS custody.”

 8   Compl. at 67, Amador v. Superintendents of Dep’t of Corr. Servs.,

 9   No. 03 Civ. 0650(KTD) (GWG) (S.D.N.Y. Oct. 14, 2003).   It alleges

10   that the approximately 3000 women prisoners in DOCS custody are

11   at any time subject to a substantial and unreasonable risk of

12   sexual abuse or harassment as a result of DOCS policies and

13   procedures.   These policies and practices, alleged to present

14   common issues of law and fact, include the adequacy of DOCS’:

15   (i) screening, assigning, training, and supervising male staff,

16   and the staff at large, regarding sexual misconduct; (ii)

17   reporting and investigatory mechanisms for sexual misconduct; and

18   (iii) investigating and responding to complaints of sexual

19   misconduct.   On behalf of the class, the complaint sought

20   injunctive and declaratory relief from the supervisory appellees,

21   who were alleged to have been aware of the abuse and to have

22   failed to take appropriate preventive measures.   Appellants also

23   asserted individual claims for damages with respect to certain

                                      6
 1   line officers and one DOCS superintendent for their roles in

 2   alleged sexual assault, abuse, and harassment of several

 3   appellants while they were in DOCS custody.           The conduct alleged

 4   ranges from unwelcome touching and invasions of privacy to

 5   assault and rape.2     More details of the allegations are provided

 6   as relevant infra.

 7   b) Procedural History

 8         Each of the appellants was in DOCS custody when the

 9   complaint was filed on January 28, 2003.          A motion for class

10   certification was filed six months later, followed by an amended

11   complaint adding the claims of two new inmates, Stephanie Dawson

12   and Shantelle Smith.      Shortly thereafter, appellees filed various

13   motions to dismiss.

14         On September 13, 2005, the district court granted the

15   motions in part, dismissing five plaintiffs’ injunctive claims on

16   the ground that they lacked standing because they had been

17   released from prison before joining the amended complaint.              Two

18   of these plaintiffs, Corilynn Rock and Laura Pullen, now appeal.

19   The district court also converted defendants’ motion to dismiss

20   to one for summary judgment on the limited issue of exhaustion

21   and reserved judgment on the motion for class certification.              See



           2
             Women entrusted to the custody of DOCS are deemed incapable of consent
     to sexual advances. See N.Y. Penal Law § 130.05(3)(e).
                                           7
 1   Amador v. Superintendents of Dep’t of Corr. Servs., No. 03 Civ.

 2   0650 (KTD)(GWG), 2005 WL 2234050 (S.D.N.Y. Sept. 13, 2005).

 3        On December 4, 2007, the district court granted the motion

 4   for summary judgment.   See Amador v. Superintendents of Dep’t of

 5   Corr. Servs., No. 03 Civ. 0650 (KTD)(GWG), 2007 WL 4326747

 6   (S.D.N.Y. Dec. 4, 2007).   It dismissed as moot the injunctive

 7   claims of Stephanie Dawson and Shantelle Smith because they had

 8   been released from prison while the motion for class

 9   certification was pending.   The district court then dismissed for

10   failure to exhaust, the claims of Stacie Calloway, Tonie Coggins,

11   Latasha Dockery, Tanya Jones, Kristina Muhleisen, Denise

12   Saffioti, Hope Susoh, and Nakia Thompson.   Finally, the district

13   court dismissed the injunctive claims of Shenyell Smith against

14   the supervisory appellees on the ground that she failed to

15   identify any defendant other than the officer who was alleged to

16   have sexually assaulted her.   Having dismissed all the claims

17   against the supervisory appellees for mootness or failure to

18   exhaust, the district court concluded that class certification

19   was not warranted.   The district court dismissed all claims for

20   damages save those of Shenyell Smith against Officer Delroy

21   Thorpe.   Id.

22        On plaintiffs’ motion for reconsideration, the district

23   court amended its order without explanation, to, among other

                                      8
 1   things, reinstate the claims for damages by certain plaintiffs:

 2   Lucy Amador against Michael Galbreath and Robert Smith; Bette

 3   Jean McDonald against John E. Gilbert III, Mario Pinque and

 4   Donald Wolff; Jeanette Perez against Sergeant Smith, Chris

 5   Sterling, and Pete Zawislak; Stephanie Dawson against Federick

 6   Brenyah; and Shantelle Smith against James Hudson.

 7        This appeal followed.

 8                                 DISCUSSION

 9            We review a district court’s grant of summary judgment de

10   novo, viewing the facts in the light most favorable to the non-

11   moving party.    Brownell v. Krom, 446 F.3d 305, 310 (2d Cir.

12   2006).    Whether a plaintiff has exhausted administrative remedies

13   under the Prison Litigation Reform Act, 42 U.S.C. § 1997e(a), is

14   also a question reviewed de novo, see Johnson v. Rowley, 569 F.3d

15   40, 44 (2d Cir. 2009), as are questions of mootness.    White River

16   Amusement Pub., Inc. v. Town of Hartford, 481 F.3d 163, 167 (2d

17   Cir. 2007); Comer v. Cisneros, 37 F.3d 775, 787 (2d Cir. 1994).

18   a) Jurisdiction Over The Damages Claims

19        We have appellate jurisdiction over non-final orders of the

20   district courts’ “granting, continuing, modifying, refusing or

21   dissolving injunctions, or refusing to dissolve or modify

22   injunctions.”    28 U.S.C. § 1292(a)(1).   A prior panel concluded

23   that appellate jurisdiction should be exercised over appellants’

                                        9
 1   injunctive claims because the district court’s denial of that

 2   relief “might have serious, perhaps irreparable consequence” and

 3   “can be effectually challenged only by direct appeal” prior to

 4   the entry of final judgment.   See Amador, No. 08-2079-pr (2d Cir.

 5   June 25, 2008) (quoting Sahu v. Union Carbide Corp., 475 F.3d

 6   465, 467 (2d Cir. 2007)).

 7        Appellants ask that we exercise pendent jurisdiction to

 8   review the interlocutory orders dismissing some of their

 9   individual claims for damages.   They argue that our review of the

10   district court decision dismissing the injunctive claims entails

11   resolution of the same issue as the dismissed damages claims:

12   whether appellants satisfied the PLRA’s exhaustion requirements.

13   See, e.g., Lamar Adver. of Pa., LLC v. Town of Orchard Park, 356

14   F.3d 365, 371-72 (2d Cir. 2004); Stolt-Nielsen SA v. Celanese AG,

15   430 F.3d 567, 576 (2d Cir. 2005).

16        “[W]here our jurisdiction is properly founded upon the

17   district court’s ruling on a preliminary injunction under 28

18   U.S.C. § 1292(a)(1), our review extends to all matters

19   inextricably bound up with the preliminary injunction.”     Lamar

20   Adver. of Pa., LLC, 356 F.3d at 371 (internal quotations omitted

21   and modifications incorporated).      Section 1292(a)(1), however,

22   provides only a “narrowly tailored exception” to the final

23   judgment rule and its “policy against piecemeal appellate

                                      10
 1   review.”   Cuomo v. Barr, 7 F.3d 17, 19 (2d Cir. 1993).    To be

 2   “inextricably intertwined” requires, for example, that review of

 3   “the otherwise unappealable issue is necessary to ensure

 4   meaningful review of the appealable one.”    Britt v. Garcia, 457

 5   F.3d 264, 273 (2d Cir. 2006) (internal quotation marks omitted).

 6   No such necessity exists here.   Although prisoners seeking

 7   injunctive relief and those seeking damages are each required by

 8   the PLRA to exhaust internal grievance procedures, see generally

 9   Booth v. Churner, 532 U.S. 731 (2001), the overlap in legal

10   issues is at a very high level of generality.    A resolution of

11   the dispute over exhaustion of the damages claims would not

12   necessarily overlap with the resolution concerning exhaustion

13   with regard to injunctive relief.     There is, therefore, an

14   insufficient basis for us to justify the application of an

15   exception to an exception, i.e., the exercise of jurisdiction

16   over claims pendent to a claim reviewable only as an exception to

17   the final order rule.   Under these circumstances, a measure of

18   self-restraint is desirable, particularly because appellants’

19   proffered justification for pendent jurisdiction does not

20   distinguish them from most litigants seeking both injunctive

21   relief and damages.

22

23

                                      11
 1   b) Exhaustion and the Grievance Procedure

 2        The PLRA provides in pertinent part:

 3        No action shall be brought with respect to prison
 4        conditions under section 1983 of this title, or
 5        any other Federal law, by a prisoner confined in
 6        any jail, prison, or other correctional facility
 7        until such administrative remedies as are
 8        available are exhausted.
 9
10   42 U.S.C. § 1997e(a).
11
12        The purpose of the PLRA is “to reduce the quantity and

13   improve the quality of prisoner suits . . . [and to afford]

14   corrections officials time and opportunity to address complaints

15   internally before allowing the initiation of a federal case.”

16   Abney v. McGinnis, 380 F.3d 663, 667 (2d Cir. 2004) (quoting

17   Porter v. Nussle, 534 U.S. 516, 524-25 (2002)) (modifications in

18   original).   Section 1997e(a) requires “proper exhaustion” -– that

19   is, “using all steps that the agency holds out, and doing so

20   properly.”     Woodford v. Ngo, 548 U.S. 81, 90 (2006) (quoting Pozo

21   v. McCaughtry, 286 F.3d 1022, 1024 (7th Cir. 2002)) (emphasis

22   omitted).    This entails both “complet[ing] the administrative

23   review process in accordance with the applicable procedural

24   rules,” Woodford, 548 U.S. at 88, and providing the “level of

25   detail necessary in a grievance to comply with the grievance

26   procedures.”     Jones v. Bock, 549 U.S. 199, 218 (2007); see also

27   Espinal v. Goord, 558 F.3d 119, 124 (2d Cir. 2009).    Exhaustion

28   is mandatory –- unexhausted claims may not be pursued in federal
                                       12
 1   court.      See Johnson, 569 F.3d at 45 (citing Jones, 549 U.S. at

 2   211).

 3           We turn now to the various written materials concerning New

 4   York’s Inmate Grievance Procedure3 (“IGP”) and to various

 5   practices that have developed under it.          We discuss the

 6   application of the procedure and practices to appellants infra.

 7   The IGP defines a grievance as “a complaint about the substance

 8   or application of any written or unwritten policy, regulation,

 9   procedure or rule of the [DOCS] or any of its program units, or

10   the lack of a policy, regulation, procedure or rule.”            N.Y.C.R.R.

11   § 701.2(a) (1994); cf. N.Y.C.R.R. § 701.2(a) (2006) (“[A]

12   complaint, filed with an IGP clerk, about the substance or

13   application of any written or unwritten policy, regulation,

14   procedure or rule . . . or the lack [thereof]”).           The pertinent

15   IGP provides a three step process for the handling of such

16   complaints.

             3
             First established in 1976 pursuant to New York Corrections Law § 139,
     the Inmate Grievance Program (“IGP”) has undergone a series of revisions and
     modifications. See Espinal v. Goord, 558 F.3d 119, 125 (2d Cir. 2009) (noting
     minor revisions in 2006); Hemphill v. New York, 380 F.3d 680, 685-86 (2d Cir.
     2004) (noting minor revisions in 2004); Patterson v. Smith, 53 N.Y.2d 98, 101-
     02 (1981). DOCS’ policies and procedures for the IGP are set forth in Part 7
     of Title 7 of the New York Compilation of Codes, Rules and Regulations, and
     are mirrored with minor refinements in DOCS Policy and Procedure Manual
     Directive Number 4040. See N.Y. Comp. Codes R. & Regs. tit. 7, (“N.Y.C.R.R.”)
     § 701.1 et seq; New York Department of Correctional Services Directive No.
     4040 (1998) (“Directive No. 4040"). The complaint described incidents that
     occurred between 1999 and 2003. Accordingly, the relevant regulations are
     those that were in effect before the 2004 and 2006 revisions. See Espinal,
     558 F.3d at 125 (noting that the relevant regulations were those in effect
     when the prisoner filed the grievances at issue).

                                          13
 1        To initiate the process, an inmate must file a written

 2   complaint with the Inmate Grievance Resolution Committee

 3   (“IGRC”), a facility committee composed of inmates and appointed

 4   staff members.   See N.Y.C.R.R. § 701.4-.5.   The complaint must

 5   “contain a concise, specific description of the problem and the

 6   action requested.”    N.Y.C.R.R. § 701.7(a)(1)(i) (1998) (now

 7   codified as amended at N.Y.C.R.R. § 701.5(a)(2) (2007)).   Second,

 8   the inmate can appeal an unfavorable IGRC determination to the

 9   superintendent of the facility.    See N.Y.C.R.R. § 701.7(b) (1998)

10   (now codified as amended and renumbered at N.Y.C.R.R. § 701.5(c)

11   (2007)).    Finally, an inmate can appeal an unfavorable

12   superintendent’s determination to the Central Office Review

13   Committee (“CORC”).   See N.Y.C.R.R. § 701.7(c) (1998) (now

14   codified as amended and renumbered at N.Y.C.R.R. § 701.5(d)

15   (2007)); Directive No. 4040.

16        This scheme specifically contemplates challenges to DOCS

17   policies and procedures.   For example, when a grievance involves

18   “changes in policy,” the IGRC is required to submit a

19   recommendation to the superintendent, which, if accepted, can be

20   appealed.   N.Y.C.R.R. § 701.7(a)(4)(vi) (1998) (now codified as

21   amended and renumbered at N.Y.C.R.R. § 701.5(b)(3)(ii) (2007)).

22   Of particular importance to the proceeding before us is the

23   provision that only those inmates who are affected by a policy or

                                       14
 1   procedure, or lack thereof, may bring such a challenge.      (“An

 2   inmate must be personally affected by the policy or issue he/she

 3   is grieving, or must show that he/she will be personally affected

 4   by that policy or issue unless some relief is granted or changes

 5   made.    All grievances must be filed in an individual capacity.”)

 6           In addition, grievances alleging employee harassment, that

 7   is “employee misconduct meant to annoy, intimidate or harm an

 8   inmate,” see N.Y.C.R.R. § 701.11(a) (1994) (now codified and

 9   renumbered at N.Y.C.R.R. § 701.2(e) (2006)), can be processed

10   through an expedited procedure created for the review of such

11   grievances.    N.Y.C.R.R. § 701.11(b) (1994) (now codified at

12   N.Y.C.R.R. § 701.8(b)-(h) (2006)); Directive No. 4040, VIII.

13   Pursuant to this expedited procedure, an inmate can report an

14   alleged incident of harassment to the employee’s supervisor.

15   Such a report does not, however, “preclude submission of a formal

16   grievance.”    N.Y.C.R.R. § 701.11(b)(1) (1994) (now codified as

17   amended and renumbered at N.Y.C.R.R. § 701.8(a) (2006));

18   Directive No. 4040, VIII(A).    Any allegation of employee

19   misconduct or harassment is to be given a grievance number,

20   recorded with all other grievances in the grievance log and

21   forwarded to the superintendent for his consideration.

22   N.Y.C.R.R. § 701.11(b)(2) (1994) (now codified as amended and

23   renumbered at N.Y.C.R.R. § 701.8(b) (2006)); Directive No. 4040,

                                       15
 1   VIII(B).   If the superintendent (or his or her designee)

 2   concludes that the grievance is not a “bona fide case of

 3   harassment,” the superintendent returns the grievance to the

 4   ordinary procedure.   N.Y.C.R.R. § 701.11(b)(3) (1994) (now

 5   codified as amended and renumbered at N.Y.C.R.R. § 701.8(c)

 6   (2006)); Directive No. 4040, VIII(C).   If the grievance presents

 7   a “bona fide harassment issue,” the superintendent can elect to:

 8   (i) initiate an in-house investigation, (ii) request an

 9   investigation by the Inspector General’s Office; or (iii) in the

10   event of criminal activity, request an investigation by the New

11   York State Police.    N.Y.C.R.R. § 701.11(b)(4) (now codified as

12   amended and renumbered at N.Y.C.R.R. § 701.8(d) (2006)) Directive

13   No. 4040, VIII(D).    An inmate can then appeal the

14   superintendent’s determination to the CORC, provided she does so

15   within four days.    See N.Y.C.R.R. § 701.11(b)(6)-(7) (1994) (now

16   codified as amended at N.Y.C.R.R. § 701.8(g)-(h) (2006) (now

17   providing an inmate with seven days to appeal to the CORC)); see

18   also Directive No. 4040, VIII(E)-(G).

19        The class action complaint contains allegations about the

20   actual practices followed under the IGP.   Upon arrival at DOCS,

21   it is alleged, female prisoners receive an orientation to DOCS

22   policies and practices.   The orientation encourages inmates to

23   lodge sexual misconduct complaints with any official, including

                                      16
 1   the Inspector General (“IG”), as well as DOCS supervisory staff

 2   and employees, whether orally or in writing.            The IG’s Office,

 3   and in particular, its Sex Crimes Unit, is alleged by the

 4   complaint to be the alternative administrative mechanism DOCS

 5   established to handle complaints of staff abuse.             The Sex Crimes

 6   Unit receives more than 200 complaints of sexual misconduct every

 7   year.       According to the complaint, it is DOCS’ standard practice

 8   to refer such complaints to the IG for investigation, whether

 9   initiated by formal grievance or informal complaint.              DOCS’

10   ensuing response is also alleged to be inadequate by failing to

11   initiate an investigation in a timely manner, failing to

12   adequately investigate and credit inmate complaints, failing to

13   maintain confidentiality, and failing to address any

14   substantiated allegations meaningfully.

15           According to appellants, inmates at DOCS facilities are

16   provided with various materials regarding DOCS policies and

17   procedures with respect to sexual abuse complaints.4             For

18   example, at Bedford Hills, the intake facility for all female

19   inmates, see DOCS Directive No. 0046, the Orientation Manual

20   urges female inmates to “report [sexual abuse] . . . to a



             4
             Not   all inmate orientation manuals expressly address sexual
     misconduct;   some simply explicate the IGP. See Albion Correctional Facility
     Orientation   Manual 9-10 (2002); Taconic Correctional Facility Inmate
     Orientation   Manual 62-64 (2000).

                                            17
 1   supervisor immediately, go to grievance and make a record of the

 2   allegation, and write to the Superintendent or any official that

 3   you are comfortable approaching.      Write to the Inspector General

 4   . . . if you feel more comfortable going directly outside the

 5   facility.”   Bedford Hills Correctional Facility Inmate

 6   Orientation Manual 3 (1999); see also Bedford Hills Correctional

 7   Facility Inmate Orientation Manual 3 (2000)(same); Bedford Hills

 8   Correctional Facility Inmate Orientation Manual 4 (2003)

 9   (“[R]eport [sexual misconduct] to any member of [Bedford Hill’s]

10   Executive Team or to Inmate Grievance”).      The record demonstrates

11   that the policies conveyed by the inmate orientation manuals to

12   female inmates are reinforced through memoranda and postings at

13   the various prison facilities.     Staff consistently testified that

14   it was DOCS policy to allow women with complaints regarding

15   sexual abuse to report such incidents to a variety of DOCS staff

16   and officials.

17        The Bedford Hills Orientation Manual also describes the IGP,

18   explaining that a “grievance is a complaint about the substance

19   or application of any written or unwritten policy, regulation,

20   procedure, or rule of the facility or department, or the lack of

21   a policy or procedure.”   Bedford Hills Correctional Facility

22   Inmate Orientation Manual 36 (1999); see also Bedford Hills

23   Correctional Facility Inmate Orientation Manual 41 (2000);

                                      18
 1   Bedford Hills Correctional Facility Inmate Orientation Manual 4

 2   (2003).

 3        On this record, it is clear that, under DOCS policies and

 4   procedures, an IG investigation of alleged acts of sexual abuse

 5   is an integral part of the internal grievance procedure.    The

 6   record contains testimony and email correspondence indicating

 7   that DOCS instructs its staff not to conduct any investigation

 8   into sexual abuse and that the grievance procedure operates only

 9   as a pass-through to the Sex Crimes Unit.   Indeed, women

10   prisoners who did pursue relief through the IGP were told that

11   their complaints had been forwarded to the IG for investigation

12   and appropriate action.   All thirteen appellants had their

13   allegations of sexual misconduct investigated by the IG, no

14   matter how initiated.5

15        It is clear, therefore, that the first step in the grievance

16   procedure for an inmate alleging sexual abuse is an IG

17   investigation, whether or not a request for policy/procedure

18   reform is included.   Such allegations, when presented to a


          5
            The district court stated that “[e]ach Plaintiff alleges
     that she complained to the Inspector General about her sexual
     abuse.” The court found that Tonie Coggins, Stephanie Dawson,
     and Kristina Muehleisen complained to the immediate supervisor of
     the alleged abuser. The court also found that Stephanie Dawson,
     Tanya Jones, Laura Pullen, Corilynn Rock, Denise Saffioti, and
     Shenyell Smith all grieved to a DOCS official that “they felt
     comfortable approaching.”

                                     19
 1   superintendent, were routinely referred to the IG.    Moreover, an

 2   IG determination about abuse of an inmate can be appealed to CORC

 3   when the determination is reported to and accepted by the

 4   superintendent.

 5           The grievance procedures are further complicated when

 6   challenges to DOCS policies concerning sexual misconduct are

 7   made.    As noted, the regulations governing the IGP specifically

 8   contemplate its use to pursue challenges to existing policies as

 9   well as challenges that a policy should be created where one does

10   not exist.     See N.Y.C.R.R. § 701.2(a) (defining grievance as “a

11   complaint about the substance or application of any written or

12   unwritten policy . . . or the lack of a policy”).    As noted,

13   appellants’ complaint asserts just such a challenge.

14           However, an inmate may not challenge a policy, or lack

15   thereof, without a showing of concrete injury, N.Y.C.R.R. §

16   701.3(b), in this case an act of sexual abuse.    Three appellants

17   filed such grievances and appealed through all levels of the IGP

18   procedure:    Shenyell Smith, Stephanie Dawson, and Shantelle

19   Smith.    All three had their grievances investigated by the IG.

20   When the allegation of an act of abuse is combined with a claim

21   for reform of policies and the abuse determination is unfavorable

22   to the inmate, both claims can be pursued on appeal from the IG

23   or superintendent to CORC.    But, it appears on this record that

                                       20
 1   CORC does not entertain the claim for policy change unless the

 2   allegation of an act(s) of sexual abuse is upheld.   In these

 3   three cases, the allegations of acts of sexual abuse were denied.

 4   In none of the three cases did any correctional official or

 5   tribunal ever mention the grievances’ challenge to policies and

 6   procedures.

 7   c) Mootness of the Injunctive Claims

 8        Of course, a class action cannot be sustained without a

 9   named plaintiff who has standing.    Kendall v. Emps. Ret. Plan of

10   Avon Prods., 561 F.3d 112, 118 (2d Cir. 2009) (“In a class

11   action, once standing is established for a named plaintiff,

12   standing is established for the entire class.”)    The district

13   court held that the claims of those appellants who have been

14   released are moot and that the relation-back doctrine does not

15   preserve those claims for judicial review.    Because the claims of

16   all plaintiffs were then dismissed for either mootness or a

17   failure to exhaust, the district court stated “[t]here is no need

18   to grant Plaintiffs’ motion for class certification, which is

19   hereby denied.”   Amador, 2007 WL 4326747 at *9.

20        We conclude that the relation-back doctrine applies to the

21   claims of the plaintiffs who have been released and preserves

22   their claims for adjudication for purposes of a class action.

23

                                     21
 1          The standing requirement winnows out disputes that would be

 2   inappropriate for judicial resolution for lack of three

 3   constitutionally required elements:   (i) an injury in fact (ii)

 4   that is fairly traceable to the defendant and (iii) that is

 5   likely to be redressed by a favorable decision.   See Lujan v.

 6   Defenders of Wildlife, 504 U.S. 555, 560-61 (1992); McCormick ex

 7   rel. McCormick v. School Dist. of Mamaroneck, 370 F.3d 275, 284

 8   (2d Cir. 2004).   Similarly, the mootness doctrine ensures that

 9   the occasion for judicial resolution established by standing

10   persists throughout the life of a lawsuit.    See Comer, 37 F.3d at

11   798.   Consequently, in the usual case, if the basis for the claim

12   has been rectified or if the plaintiff is no longer subject to

13   the challenged conduct, the claim is moot.    See Armstrong v.

14   Ward, 529 F.2d 1132, 1135 (2d Cir. 1976).

15          The relation-back doctrine, however, has unique application

16   in the class action context, preserving the claims of some named

17   plaintiffs for class certification purposes that might well be

18   moot if asserted only as individual claims.   For example, in

19   Gerstein v. Pugh, a class challenged Florida’s practice of pre-

20   trial detention without a probable cause hearing.   420 U.S. 103

21   (1975).   Although the named class representatives had been

22   convicted after the district court’s certification of the class

23   and before the court was able to pass on the claims, the Court

                                      22
 1   held the case was not moot because it fell within “a narrow class

 2   of cases in which the termination of a class representative’s

 3   claim does not moot the claims of the unnamed members of the

 4   class.”    420 U.S. at 110 n.11 (citing Sosna v. Iowa, 419 U.S. 393

 5   (1975)).   The Court reasoned that the issue was unlikely to be

 6   resolved before a plaintiff was convicted or released.    Id.    An

 7   individual could, therefore, suffer repeated deprivations under

 8   the challenged practice, and it was certain that a continuing

 9   class of similarly situated persons would suffer the

10   constitutional harm alleged.   Id.

11        In both Sosna and Gerstein, the mootness of the named

12   representative’s claim arose after certification of a class.

13   Each decision noted that the usual case required a live

14   controversy at the time of the filing of the complaint and the

15   class certification.   Sosna, 419 U.S. at 398, 402; Gerstein, 420

16   U.S. at 110 n.11.   Sosna, however, recognized that in certain

17   cases, the claims of the named plaintiffs might become moot

18   before the district court had ruled on a certification motion:

19   “In such instances, whether the certification can be said to

20   ‘relate back’ to the filing of the complaint may depend upon the

21   circumstances of the particular case and especially the reality

22   of the claim that otherwise the issue would evade review.”      419

23   U.S. at 402 n.11.

                                      23
 1        We have applied the relation-back theory to recipients of

 2   public assistance alleging that action on their applications for

 3   public assistance was unlawfully delayed by the state.    See

 4   Robidoux v. Celani, 987 F.2d 931 (2d Cir. 1993).     In that

 5   decision, we concluded that because the state would almost always

 6   process a delayed application before relief could be obtained

 7   through litigation and some of the appellants alleged that they

 8   expected to need public assistance in the future, the claims were

 9   not mooted by their receipt of benefits after the filing of the

10   complaint.    Id. at 938-39.

11        We have also applied the relation-back doctrine to class

12   claims of racial discrimination and segregation in public housing

13   in New York by low-income minority individuals.    Comer, 37 F.3d

14   at 797-801.   We held that, because of the particular combination

15   of a highly fluid public housing population, whose claims were

16   “acutely susceptible to mootness,” and a two-year delay before

17   the district court denied class certification, the class

18   certification, which was granted on appeal, related back to the

19   complaint.    Id.

20        Whether claims are inherently transitory is an inquiry that

21   must be made with reference to the claims of the class as a whole

22   as opposed to any one individual claim for relief.    See U.S.

23   Parole Comm’n v. Geraghty, 445 U.S. 388, 399-400 (1980);

                                     24
 1   Gerstein, 420 U.S. at 110 n.11.    According to the supervisory

 2   appellees, there is nothing inherently transitory about

 3   appellants’ claims because inmates serve a range of terms of

 4   imprisonment.   Thus, they argue, while some inmates may be

 5   released before their claims can be adjudicated, others will

 6   remain incarcerated long enough for courts to adjudicate their

 7   claims.   We disagree.

 8        We have previously observed that “a significant

 9   characteristic” of claims subject to the “capable of repetition,

10   yet evading review” exception is that the mootness resulted from

11   “a factor closely related to the essence of the claim.”     Swan v.

12   Stoneman, 635 F.2d 97, 102 n.6 (2d Cir. 1980).     As such, these

13   claims “involve[] issues that [are] likely to evade review, no

14   matter who prosecute[s] them.”    Id.   Although a close issue, we

15   conclude that this exception applies.

16        This action is brought on behalf of all women inmates in

17   DOCS custody, alleging constitutionally defective policies and

18   procedures in failing to protect female inmates from sexual

19   harassment, abuse, and assault by male staff.    While the entire

20   class may be exposed to the risks caused by the constitutionally

21   defective policies and procedures alleged, as noted, the

22   grievance procedure may be triggered only by an inmate who has

23   been a victim of sexual misconduct.     Because the number of

                                       25
 1   inmates subjected to acts of misconduct can be a small fraction

 2   of the total inmates at risk, the odds of an inmate being able to

 3   complete the grievance procedure and litigate a class action

 4   while still incarcerated are rather small.            All thirteen

 5   appellants were in DOCS custody when they commenced the action;

 6   only four remained incarcerated when the district court rendered

 7   its September 13, 2005 decision.6           Four appellants have been

 8   released and subsequently reincarcerated during the course of

 9   these proceedings,7 and of these, only two, remained in custody

10   following the filing of the notice of appeal.8

11         Accordingly, we conclude that it was error for the district

12   court to dismiss as moot the claims of the individual plaintiffs

13   who had been released from prison after the filing of the amended

14   complaint.      See Wilkerson v. Bowen, 828 F.2d 117, 121 (3d Cir.

15   1987) (“It would seem to us that the principle espoused in

16   Geraghty is applicable whether the particular claim of the

17   proposed class plaintiff is resolved while a class certification

18   motion is pending in the district court (as in the present case)



           6
 1           Stacie Calloway, Kristina Muehleisen, Nakia Thompson and Shenyell
 2   Smith were incarcerated at that time. [A 6952, 6954, 6955, 6956]
 3
           7
             The four appellants are Corilynn Rock, Stacie Calloway, Tanya Jones
     and Denise Saffioti.

           8
               The two appellants are Corilynn Rock and Denise Saffioti.

                                            26
 1   or while an appeal from denial of a class certification motion is

 2   pending in the court of appeals (as in Geraghty).            In neither

 3   event is the plaintiff automatically disqualified from being a

 4   class representative . . . .”); Wade v. Kirkland, 118 F.3d 667,

 5   670 (9th Cir. 1997) (holding that, in light of the potential for

 6   a prisoner’s claim to be “inherently transitory,” the action

 7   could qualify for an exception to mootness, and if so found on

 8   remand, the district court could validly certify a class, “since

 9   the ‘relation back’ doctrine will relate to [plaintiff’s]

10   standing at the outset of the case”).

11   d) Exhaustion by Appellants

12         Having held that the relation-back theory applies, we now

13   address whether any of the individual plaintiffs have properly

14   exhausted internal prison remedies.

15         Of the thirteen appellants, nine made internal complaints,

16   investigated by the IG, that sought redress only for the alleged

17   actions of the particular officer and did not seek a change in

18   policies or procedures.9      These nine have, therefore, not

19   exhausted their internal remedies with regard to the complaint in

20   the present action.

21         Another appellant, Stacie Calloway, complained about a

           9
             The nine individuals are Nakia Thompson, Hope Susoh, Denise Saffioti,
     Corilynn Rock, Laura Pullen, Kristina Muehleisen, Latasha Dockery, and Tonie
     Coggins.

                                          27
 1   sexual assault.    However, her affidavit also states that she

 2   informed the IG that sexual abuse was a problem affecting other

 3   inmates and that no one kept track of what the officers were

 4   doing.     We believe that this complaint sufficiently raises

 5   systemic issues relating to policies and procedures regarding the

 6   prevention of sexual abuse.    To be sure, she did not ask for the

 7   precise relief sought in this action, but she adequately alerted

 8   the authorities as to her claim of systemic issues.    However,

 9   Calloway did not appeal to CORC, which is the final step in the

10   grievance procedure for raising issues regarding DOCS polices.

11   The issue, then, is whether her failure to exhaust should be

12   excused.

13        In Hemphill v. New York, we established a three-part inquiry

14   to guide the analysis of whether a plaintiff has met the

15   requirements of Section 1997e(a) of the PLRA.    380 F.3d at 686.

16   The first part, which is not an issue here, is a determination

17   that administrative remedies were in fact available to the

18   prisoner.    Id. at 686-88.   The second part considers whether

19   defendants forfeited the affirmative defense of non-exhaustion by

20   failing to raise or preserve it, or whether defendants’ own

21   actions inhibiting the inmate’s exhaustion of remedies estops one

22   or more of the defendants from raising the exhaustion defense.

23   Id. at 686, 688-89.    The third part requires consideration of

                                       28
 1   whether, if the requirements of step two were not met, special

 2   circumstances excuse the plaintiff’s failure to pursue or exhaust

 3   administrative remedies.   Id. at 686, 689-91.   If any of the

 4   three parts is satisfied, the prisoner is deemed to have

 5   exhausted internal procedures for purposes of the PLRA.

 6        Subsequent decisions have questioned the continued viability

 7   of this framework following the Supreme Court’s decision in

 8   Woodford v. Ngo, 548 U.S. 81 (2006).    In Woodford the Court

 9   addressed whether “a prisoner can satisfy the [PLRA’s] exhaustion

10   requirement by filing an untimely or otherwise procedurally

11   defective administrative grievance or appeal.”   Id. at 83-84.

12   The Court resolved the question in the negative, explaining that

13   PLRA requires “proper exhaustion,” that is “using all steps that

14   the agency holds out, and doing so properly (so that the agency

15   addresses the issues on the merits).”   Id. at 90 (emphasis

16   omitted).   We have questioned whether, in light of Woodford, the

17   doctrines of estoppel and special circumstances survived.     See

18   Macias v. Zenk, 495 F.3d 37, 43 n.1 (2d Cir. 2007) (“[W]e need

19   not decide what effect Woodford has on Hemphill’s holding that

20   where administrative procedures are confusing a reasonable

21   interpretation of prison grievance regulations may justify an

22   inmate’s failure to follow procedural rules to the letter.”)

23   (internal quotations omitted); Ruggiero v. County of Orange, 467

                                     29
 1   F.3d 170, 176 (2d Cir. 2006) (noting that “[w]e need not

 2   determine what effect Woodford has on our case law in this area”

 3   because the prisoner’s estoppel and special circumstances

 4   arguments nonetheless failed).

 5        We too decline to reach the issue, concluding that, even

 6   under pre-Woodford caselaw, Calloway has failed to establish that

 7   defendants are estopped from raising exhaustion as a defense or

 8   that special circumstances excuse her failure to exhaust.

 9        A prisoner may invoke the doctrine of estoppel when

10   “defendants took affirmative action to prevent him from availing

11   himself of grievance procedures.”     Ruggiero, 467 F.3d at 178.

12   Prior cases have held that verbal and physical threats of

13   retaliation, physical assault, denial of grievance forms or

14   writing implements, and transfers constitute such affirmative

15   action.   See, e.g., Hemphill, 380 F.3d at 688; Ziemba v. Wezner,

16   366 F.3d 161, 162 (2d Cir. 2004).     No such conduct prevented

17   Calloway from appealing to CORC.      Nor were there special

18   circumstances relieving Calloway of the obligation to exhaust the

19   IGP procedures.   It is clear that challenges to DOCS policies or

20   lack thereof, the subject matter of this lawsuit -- where coupled

21   with a claim of sexual abuse -- must be pursued through the CORC

22   level.    While this is a somewhat complex scheme, it hardly




                                      30
 1   constitutes special circumstances.    Calloway’s grievance was thus

 2   not exhausted.

 3        Two other appellants, whose complaints were dismissed as

 4   moot but to which we have applied the relation-back doctrine,

 5   Shantelle Smith and Sheynell Smith, alleged both assaults and a

 6   failure to protect and completed the grievance procedure.

 7        Shenyell Smith wrote a letter addressed “To Whom It May

 8   Concern” that was logged as a grievance on January 3, 2002.    The

 9   letter alleged that she had been harassed for a period of three

10   months, retaliated against, and sexually assaulted by an officer.

11   With respect to the relief sought, she stated, “This officer is

12   still working on this unit and its not right.    I feel that [the

13   officer] should seek counseling [and be] removed . . . , fired

14   and any other [precaution] that is there.”     The superintendent

15   responded that “[a] significant portion of this complaint has to

16   do with issues turned over to the Inspector General’s Office for

17   investigation in accordance with Departmental procedures.

18   Grievance denied in that no basis was found for your

19   allegations.”    She appealed the grievance.   On February 20, 2002,

20   CORC denied it, stating, “Upon full hearing of the facts and

21   circumstances in the instant case, the action requested herein is

22   hereby denied.   CORC upholds the determination of the

23   Superintendent for the reasons stated.”

                                      31
 1         Shantelle Smith filed a grievance with the IGRC on July 10,

 2   2003, alleging a sexual assault by an officer.           With respect to

 3   corrective action, she stated, “I am seeking monetary damages for

 4   the reason that the State had a duty to protect me and failed to

 5   do so, thus rendering their misactions as a ‘Failure to Protect’,

 6   a most serious dereliction of their duty to provide for my care,

 7   custody and control.”      On July 11, 2003, the superintendent

 8   responded, neither granting nor denying the grievance, stating

 9   only, “Your grievance has been forwarded to the Inspector

10   General’s office for further investigation.”           Shantelle appealed,

11   and on September 10, 2003, CORC denied the grievance, stating,

12   “CORC upholds the determination of the Superintendent for the

13   reasons stated.     CORC notes that the grievant’s allegation of

14   sexual misconduct . . . has been forwarded to the appropriate

15   Central Office personnel for investigation.           Any action deemed

16   necessary and appropriate will be taken as a result of that

17   investigation.”     That disposition states that any final action

18   would be taken by the IG.       No favorable action was taken by the

19   IG, and we deem the grievance procedure exhausted.10

20         Each of these inmates completed the IGP procedure.            The

21   issue is whether a claim of a failure to protect is sufficient

           10
              CORC’s response to Shenyell Smith’s and Shantelle Smith’s appeals was
     identical to its response to Stephanie Dawson’s appeal, discussed infra.
     Appellees agree that Dawson exhausted the grievance procedure.

                                          32
 1   exhaustion with regard to litigation seeking systemic relief.

 2   The issue, in our view, is whether a reasonable corrections

 3   official would recognize a complaint alleging a failure to

 4   protect a female inmate from a sexual assault by a male officer

 5   as raising issues regarding DOCS policies and procedures.    We

 6   believe that it would.    To be sure, a “grievance may not be so

 7   vague as to preclude prison officials from taking appropriate

 8   measures to resolve the complaint internally.”    Brownell, 446

 9   F.3d at 310.    However, a failure to protect involves conduct by

10   officials superior to the officer accused of the misconduct and

11   suggests the need for policy and procedural reform.    While the

12   complaint asks for a result -- protection -- rather than

13   specifying the means used to reach that result, the need for the

14   result is clearly articulated and the appropriate means are far

15   more within the expertise of DOCS than the individual prisoner.

16           A fourth appellant, Stephanie Dawson, clearly alleged an act

17   of sexual misconduct, clearly sought systemic reform along the

18   lines of the class action complaint, and clearly exhausted the

19   IGP procedure.    Her claim was dismissed as moot by the district

20   court but is now revived by application of the relation-back

21   doctrine.

22           Dawson filed her grievance with the IGRC on February 25,

23   2003.    She alleged that she was raped by an officer at the prison

                                       33
 1   where she was incarcerated.    In describing her grievance, she

 2   stated, “Taconic didn’t provide protection from Correctional

 3   Officer sexual assault on me.”    Dawson requested various relief

 4   including:   (i) “For DOCS to train and assign and supervise staff

 5   so that [she would] not again [be] subjected to this kind of

 6   abuse”; (ii) “For DOCS to conduct a full and complete

 7   investigation”; (iii) “That [the officer] should be disciplined”;

 8   and (iv) “That [she] continue to receive mental health

 9   counseling.”    In response, the superintendent concluded that “an

10   investigation by the DOCS Inspector General’s Office is in

11   progress.”     When Dawson sought to appeal, she was advised that an

12   appeal would be “redundant.”    Dawson nonetheless pressed her

13   appeal, and CORC upheld the superintendent’s decision.    CORC

14   noted that “the complaint has been forwarded to the appropriate

15   Department personnel for investigation.    Any action deemed

16   necessary will be taken as a result of the investigation.”

17        The parties agree that Dawson’s grievance was both

18   procedurally and substantively exhausted.     Because Dawson’s role

19   as plaintiff is not mooted by her release for reasons stated

20   supra, she is entitled to pursue a role as class representative.

21        Our conclusion that the district court erred when it failed

22   to relate those claims it deemed moot back to the filing of the

23   complaint does not automatically establish that the three

                                       34
 1   appellants affected, Stephanie Dawson, Shantelle Smith, and

 2   Sheynell Smith, are entitled to litigate the interests of the

 3   class they seek to represent.   See Sosna, 419 U.S. at 403 (“This

 4   conclusion does not automatically establish that appellant is

 5   entitled to litigate the interests of the class she seeks to

 6   represent, but it does shift the focus of examination from the

 7   elements of justiciability to the ability of the named

 8   representative to ‘fairly and adequately protect the interests of

 9   the class.’” (citing Fed. R. Civ. P. 23(a))).   In a separate

10   proceeding, a previous panel of this court denied appellants’

11   application for leave to appeal the denial of class certification

12   by the district court. Accordingly, the propriety of class

13   certification is not before us.

14                              CONCLUSION

15        We dismiss the damages claims for lack of jurisdiction.     We

16   vacate the judgment of the district court with respect to the

17   claims designated in this opinion, and remand for further

18   proceedings consistent with the opinion.




                                       35